Case 1:21-mj-00412-WRP Document 1 Filed 04/06/21 Page 1 of 2                 PageID #: 1

                                                                          FILED IN THE
                                                                 UNITED STATES DISTRICT CC)l)Rf
                                                                                        COURT
                                                                      DISTRICT OF HAWAII \J O)
                                                                   Apr 06, 202 1, 9:24 am
                                                                           2021,
                                                                 Michelle
                                                                 M         Rynne, Clerk
                                                                   ichelle Rynne, Clerk of Court
                                                                                        of Court

JUDITH A. PHILIPS
Acting United States Attorney
District of Hawaii

MOHAMMAD KHATIB
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 440-9231
Facsimile: (808) 541-2958
E-mail: Mohammad.Khatib@usdoj.gov

Attorneys for Plaintiff
United States of America

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAW All

UNITED STATES OF AMERJCA,            )      MAG. NO. 2 1-412-WRP
                                     )
                  Plaintiff,         )      CASE NO. 20-cr-500 (SDNY)
                                     )
      vs.                            )     DECLARATION OF
                                     )     KAI SCHUETZE INGRAM~
ARTHUR HAYES,                        )     EXHIBITS I and 2
                                     )
                  Defendant.         )


               DECLARATION OF KAI SCHUETZE INGRAM

      I, KAI SCHUETZE INGRAM, declare and state as follows:

1.    I am a Special Agent with the Federal Bureau of Investigation.

2.    I am informed and believe that on September 21 , 2020, an Indictment was
Case 1:21-mj-00412-WRP Document 1 Filed 04/06/21 Page 2 of 2                PageID #: 2




      filed in the Southern District of New York, charging the above-named

      defendant, ARTHUR HAYES, with violating 31 U.S.C. §§ 5318 and 5322,

      and 18 U.S.C. 371 in that the defendant knowingly and intentionally violated

      the Bank Secrecy Act (BSA) and committed conspiracy to violate the BSA.

      See Exhibit 1.

2.    I am informed and believe that on September 21, 2020, United States

      Magistrate Judge Judith C. McCarthy in the Southern District of New York

      issued a warrant for the defendant's arrest under Case No. 20-cr-500.

3.    Pursuant to this warrant, I arrested the defendant, ARTHUR HAYES in this

      District today. See Exhibit 2.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on April 6, 2021, at Honolulu, Hawaii.




                                       KAI SCHUETZE INGRAM




                                          2
